      Case 2:20-cv-02024-MHB Document 1 Filed 10/21/20 Page 1 of 14



 1   MICHAEL BAILEY
     United States Attorney
 2
     District of Arizona
 3   MARK J. WENKER
     Assistant United States Attorney
 4
     Arizona State Bar Number 018187
 5   Two Renaissance Square
     40 North Central Avenue, Suite 1800
 6   Phoenix, Arizona 85004-4408
 7   Telephone: (602) 514-7500
     Mark.Wenker@usdoj.gov
 8
                           UNITED STATES DISTRICT COURT
 9
                                  DISTRICT OF ARIZONA
10
     United States of America,             ║
11                                         ║
                         Plaintiff,        ║         VERIFIED COMPLAINT FOR
12                                         ║            FORFEITURE IN REM
                  v.                       ║
13                                         ║
     $28,000.00 in United States Currency, ║
14                                         ║
                         Defendant in Rem. ║
15                                         ║

16          Plaintiff United States of America brings this complaint and alleges as follows in
17 accordance with Rule G(2) of the Federal Rules of Civil Procedure, Supplemental Rules

18 for Admiralty or Maritime Claims and Asset Forfeiture Actions:

19                                NATURE OF THE ACTION
20          1.     This is a civil action in rem, brought to enforce the provision of 21 U.S.C.
21   § 881(a)(6) for the forfeiture of property which represents money or other things of
22   value furnished or intended to be furnished by a person in exchange for a controlled
23   substance, proceeds traceable to such an exchange, and money used or intended to be
24   used to facilitate a violation of Title II of the Controlled Substances Act, 21 U.S.C. §
25   801 et seq.
26          2.     This is a civil action in rem, brought to enforce the provision of 18 U.S.C.
27   § 981(a)(1)(A) and (C) for the forfeiture of property because it was involved in a
28
      Case 2:20-cv-02024-MHB Document 1 Filed 10/21/20 Page 2 of 14



1    transaction or attempted transaction in violation of a money laundering offense or any
2    property traceable to such property, and because it constitutes or is derived from
3    proceeds traceable to a violation of, among other things, 21 U.S.C. § 841.
4            3.     Venue and jurisdiction in Arizona are based upon 21 U.S.C. § 881(j), and
5    28 U.S.C. §§ 1355(b) and 1395 as acts and omissions occurred in the District of Arizona
6    that give rise to this forfeiture action.   This Court has jurisdiction.     28 U.S.C. §§ 1345
7    and 1355, and 18 U.S.C. § 981(h)..
8                                       DEFENDANT IN REM
9           4.      The defendant is $28,000.00 in United States currency (“defendant
10   property”) seized on May 20, 2020.          The defendant property is in the custody of the
11   United States Postal Inspection Service.
12                                         INTRODUCTION
13          5.      On May 19, 2020, Postal Inspectors from the Phoenix Division of the
14   United States Postal Inspection Service (USPIS) removed a suspicious Priority Express
15   Mail parcel from the mail stream at the Phoenix Processing Service and Distribution
16   Center after it was identified as bearing certain characteristics associated with the
17   mailing of illegal drugs and/or illegal drug proceeds.
18          6.      The parcel, EL321859756US, was postmarked May, 18, 2020 and
19   addressed to “Eddie Dee, 2320 E. Baseline Rd. #148153, Phoenix, AZ 85042,” and bore
20   a return address of “L&R LLC, PO Box 42193, Charlotte, NC 28215” (the “Subject
21   Parcel”).
22          7.      The Subject Parcel was a brown cardboard box with Priority Mail Express
23   tape and eBay tape. It measured 10” x 10” x 10”, weighed approximately 3 lbs., 4 oz.,
24   and had $67.55 in postage affixed to it, and the label was handwritten.
25          8.      Postal Inspectors     know     through training and         experience that drug
26   traffickers often use the U.S. Mail to transport controlled substances either as payment
27   or proceeds from the sale of controlled substances to areas throughout the United States.
28


                                                     2
       Case 2:20-cv-02024-MHB Document 1 Filed 10/21/20 Page 3 of 14



1    Traffickers know that the U.S. Mail, especially Express and Priority Mail, is considered
2    First Class Mail and is protected against inspection without a Federal Search Warrant.
3            9.     Traffickers prefer mail/delivery services such as Express Mail and Priority
4    Mail because of their reliability and the ability to track the article’s progress to the
5    intended delivery point.    When a drug trafficker learns that a mailed article has not
6    arrived as scheduled, he/she becomes suspicious of any delayed attempt to deliver the
7    item.
8            10.    Postal Inspectors are aware that the State of Arizona is a source location
9    for controlled substances based on its close proximity to the border between the United
10   States and Mexico.      Controlled substances are frequently transported from Arizona via
11   U.S. Postal Service (USPS), and the proceeds from the sale of controlled substances are
12   frequently returned to Arizona via USPS.
13           11.    Based on their training and experience regarding Express Mail operations,
14   U.S. Postal Inspectors (Postal Inspectors) are aware that the Express Mail service was
15   designed primarily to fit the needs of businesses by providing overnight delivery for
16   time-sensitive materials.
17           12.    Postal Inspectors, who specialize in investigations relating to the mailing
18   of controlled substances, know it is common for drug traffickers to use names not
19   associated with an address or fictitious names and addresses to evade detection by law
20   enforcement.
21           13.    Postal   Inspectors    identified       the   following   suspicious   characteristics
22   attributable to the Subject Parcel:
23                  a) Legitimate businesses typically use pre-printed labels when mailing
24                     Express Mail, while narcotics traffickers typically hand write their
25                     labels.   The Subject Parcel contains a label with handwritten address
26                     information and is addressed from one business to another individual;
27                  b) Corporate charge accounts were developed by the United States Postal
28                     Service to avoid time-consuming cash payments by businesses for

                                                        3
      Case 2:20-cv-02024-MHB Document 1 Filed 10/21/20 Page 4 of 14



1                      business mailings. The handwritten label on Subject Parcel does not
2                      contain a business account number, thereby indicating that the sender
3                      likely paid cash;
4                   c) The Subject Parcel was destined and originated from an area known to
5                      be   a   frequent     destination   and   origination   point   for   controlled
6                      substances, having been mailed from an area known to be a source for
7                      controlled substances;
8                   d) The Subject Parcel was sent via Express Mail next-day service.              The
9                      USPS provides a tracking service with Express Mail through a USPS
10                     tracking number, which allows the customer to track the parcel and
11                     confirm delivery;
12                  e) The ZIP Code (28262) of mailing was different from the ZIP Code
13                     (28215) listed on the return address portion of the express mail label.
14                     Narcotics traffickers will often mail the parcel at different post offices
15                     to avoid detection.
16            14.   On May 19, 2020, utilizing law enforcement databases, Postal Inspectors
17   conducted research on the Subject Parcel’s return address, L&R LLC, PO Box 42193,
18   Charlotte, NC 28215 and it was a good delivery address.
19            15.   The business, L&R LLC, was not associated with the subject address.
20   However, the business Loyal and Rich Records was associated with the return address.
21            16.   On May 27, 2020, Postal Inspectors obtained a copy of PS Form 1093,
22   Online Application for Post Office Box Service for P.O. Box 42193, Charlotte, NC
23   28215.
24            17.   The box holder was listed as Terry Bulloch (BULLOCH).
25            18.   BULLOCH established delivery to the mailbox on August 2, 2015.
26            19.   BULLOCH provided a North Carolina driver’s license as identification.
27            20.   BULLOCH’s physical address was listed as 401 Lambeth Dr., Apt. 6,
28   Charlotte, NC 28213.

                                                     4
      Case 2:20-cv-02024-MHB Document 1 Filed 10/21/20 Page 5 of 14



1           21.    Postal Inspectors conducted research and there were no forwards on file
2    for L&R LLC, Loyal and Rich Records or BULLOCH at the P.O. Box or physical
3    address.
4           22.    Law enforcement research on BULLOCH revealed a North Carolina
5    driver’s license which bore the address 10623 Greyhound Dr., Charlotte NC.
6           23.    On May 19, 2020, research was conducted on the destination address
7    which indicated it was a Private Mailbox at a Commercial Mail Receiving Agency
8    (CMRA).
9           24.    The addressee, Eddie Dee (DEE), was associated with the subject address.
10          25.    On May 27, 2020, Postal Inspector’s obtained a copy of the PS Form 1583,
11   Application for Delivery of Mail Through Agent, for Private Mailbox 153.
12          26.    DEE was listed as the box holder and he established delivery to the
13   mailbox on July 14, 2014.
14          27.    DEE provided an Arizona driver’s license and an Arizona medical
15   marijuana card as identification.
16          28.    DEE’s physical address was listed as 4424 E. Baseline Rd., Apt. 2148,
17   Phoenix, AZ 85042.
18          29.    On the same day, research was conducted on the CMRA address and the
19   physical address. There were no forwards on file for the addressee.
20          30.    Law enforcement research on DEE revealed an Arizona driver’s license
21   which bore the CMRA address.
22          31.    Further research through law enforcement database indicated DEE is
23   currently associated with the address 8107 S. 21st Dr., Phoenix, AZ 85041.
24   Canine Examination of the Subject Parcel
25          32.    On May 19, 2020, Postal Inspectors met with Mesa Police Department
26   Canine Handler/Detective Dawn Haynes and her canine “Nicole” at the Phoenix
27   Processing & Distribution Center in Phoenix, Arizona, located at 4949 East Van Buren
28   Street, Phoenix, Arizona 85026.

                                                 5
      Case 2:20-cv-02024-MHB Document 1 Filed 10/21/20 Page 6 of 14



1              33.   Detective Haynes is currently assigned to the handling and care of Mesa
2    Police Department canine “Nicole.”
3              34.   Detective Haynes has been a police officer for 19 years.
4              35.   Narcotic canine Nicole is a three-year old Belgian Malinois, who has been
5    working narcotics detection for the Mesa Police Department since February 2020.
6              36.   Since Nicole began working at the Mesa Police Department, Nicole has
7    had over 100 successful finds, both training finds and finds that have contributed to
8    active investigation of controlled substances and/or the proceeds from the sale of
9    controlled substances.
10             37.   Nicole and Detective Haynes are currently certified with the National
11   Certification in narcotics detection by the National Police Canine Association, and last
12   certified March 2020.
13             38.   Nicole is a sophisticated drug dog. See United States v. $132,245.00 in
14   U.S. Currency, 764 F.3d 1055, 1059 (9th Cir. 2014).
15             39.   On May 19, 2020, Detective Haynes and Nicole conducted an inspection
16   of the Subject Parcel.
17             40.   Detective Haynes advised Inspectors that Nicole presented a positive alert
18   to the Subject Parcel by exhibiting a change in behavior consistent with the detection of
19   controlled substances and/or their odors on or within the subject parcel.
20             41.   The “positive” alert given by Nicole indicates the presence of narcotics or
21   a controlled substance, currency, notes, documents or evidence bearing the presence of
22   the odors of heroin, cocaine, marijuana and/or methamphetamine within the Subject
23   Parcel.
24             42.   Individuals who regularly handle controlled substances often leave the
25   scent of controlled substances on the box and other packaging materials they handle.
26             43.   Packaging materials are also often stored in close proximity to the
27   controlled substances, transferring the odor to the packaging materials. Narcotic canines
28   are trained to alert on these substances.

                                                   6
      Case 2:20-cv-02024-MHB Document 1 Filed 10/21/20 Page 7 of 14



1    Search Warrant
2           44.    On May 20, 2020, Postal Inspectors obtained and executed a federal search
3    warrant on the Subject Parcel.
4           45.    Upon execution of the search warrant on the Subject Parcel, Postal
5    Inspectors discovered pink packing peanuts and a gray/white gift wrapped cardboard
6    box.
7           46.    The interior cardboard box was found to contain pink packing peanuts and
8    a gray/white gift wrapped bundle.
9           47.    Housed inside the gift wrapping paper was a vacuum sealed plastic bag
10   which contained a bundle wrapped in aluminum foil.
11          48.    Narcotic traffickers often secrete or conceal controlled substances and
12   currency from the sale of controlled substances in vacuum sealed bags and/or aluminum
13   foil wrapping to avoid detection by law enforcement and narcotic canines.
14          49.    Concealed inside the aluminum foil were rubber-banded bundles of U.S.
15   currency totaling $28,000.00.
16          50.    There were no notes, receipts or instructions in the panel.
17          51.    Individuals who traffic in controlled substances rarely include any type of
18   instructions with the proceeds.
19          52.    Legitimate businesses or personal gifts include notes, letters, receipts,
20   cards or coupons with cash or monetary instruments in a package.
21          53.    The currency in the Subject Parcel consisted mainly of $20 bills, making
22   up $18,000 of the $28,000 found.
23          54.     Narcotics traffickers are known to use low denomination currency to
24   conduct their business.   Inspectors have found that in most cases narcotics payments are
25   primarily in twenty-dollar denominations.
26          55.    The currency in the Subject Parcel is consistent with narcotics trafficking.
27          56.    The following represents a breakdown of the currency seized.
28


                                                  7
      Case 2:20-cv-02024-MHB Document 1 Filed 10/21/20 Page 8 of 14



1                Number of Bills               Denomination               Amount
2                   96                         $100.00                    $ 9,600.00
3                   8                          $ 50.00                    $   400.00
4                   900                        $ 20.00                    $18,000.00
5                   Total                                                 $28,000.00
6    Terry BULLOCH’s Telephone Call to USPS
7          57.      On May 22, 2020, a male individual who identified himself as “Terry
8    BULLOCH” called the Post Office to inquire as to the whereabouts of Priority Mail
9    Express parcel EL321859756US.
10         58.      BULLOCH stated the package was addressed to 2320 E. Baseline Rd.,
11   Phoenix, Arizona and contained jewelry/precious metals.
12         59.      BULLOCH stated his business is called “Loyal & Rich” and he provided a
13   phone number XXX-XXX-5601.
14         60.      Postal Inspector conducted research on XXX-XXX-5601, which revealed
15   the phone number was possibly assigned to a wireless phone.
16         61.      The name Tamika Powell was associated with the phone number.
17   However, there was no address listed.
18         62.      A google search was performed on Loyal & Rich Records, LLC and Road
19   Runna Enterprises.
20         63.      The research failed to identify websites for either business. However, the
21   research returned two articles posted by CNN politics indicating the businesses were
22   each approved for $150K to $350K in Paycheck Protection Program (PPP) loans.
23   Prior Express Mail Seizures Associated with Eddie DEE
24         64.      Since September 2016, Postal Inspectors began investigating individuals
25   believed to be trafficking in narcotics proceeds via the U.S. Mail between Phoenix,
26   Arizona and Vicksburg, Mississippi.
27

28


                                                  8
       Case 2:20-cv-02024-MHB Document 1 Filed 10/21/20 Page 9 of 14



1           65.     On September 13, 2016, Postal Inspectors intercepted Priority Mail
2    Express parcel EK612998545US.
3           66.     The parcel was postmarked September 12, 2016, and was addressed to
4    “Tinina Bonds, 4114 North 22nd St, Unit 3, Phoenix, Arizona 85016” and bore return
5    address of “Chris Buford, 1922 Main St., Vicksburg, MS 39180.”
6           67.     A trained narcotics detection canine from the Peoria Police Department
7    examined the parcel and alerted to the presence and/or odors of controlled substances.
8           68.     On the same day, Postal Inspectors responded to the address of 4114 N.
9    22nd St., Unit 3, Phoenix, Arizona to conduct a “knock and talk.”
10          69.     Postal Inspectors made contact with the parcel’s addressee, Tinana Bonds,
11   and a male individual who identified himself as “Eddie” (later identified as Eddie DEE).
12          70.     Ms. Bonds was questioned regarding the contents of the subject parcel.
13          71.     Ms. Bonds stated the package contained money from her family in
14   Mississippi.   However, when she was questioned about the parcel she did not know the
15   amount of money it contained, nor was she able to provide the name or address of the
16   family member that mailed it.
17          72.     DEE placed a telephone call to the sender and was informed the package
18   contained $7,000.
19          73.     DEE told Ms. Bonds the amount of money in the package and she relayed
20   the information to the Postal Inspectors.
21          74.     Ms. Bonds indicated the money was intended to pay her bills. She refused
22   to consent to a search of the parcel.
23          75.     The parcel was subsequently opened via a federal search warrant which
24   revealed $6,900.00 in U.S. currency.
25          76.     The currency was concealed in a multi-colored blanket.
26          77.     A claim and a Petition for Remission or Mitigation of Forfeiture were filed
27   by Ms. Bonds and Mr. Buford.
28


                                                  9
      Case 2:20-cv-02024-MHB Document 1 Filed 10/21/20 Page 10 of 14



1            78.   The property was forfeited to the United States Government via a default
2    judgment on May 17, 2017 in case CV17-00342-PHX-ESW.
3    Terry BULLOCH’s Criminal History
4            79.   A check of federal, state, and local law enforcement indices revealed that
5    Terry BULLOCH had a criminal history in Michigan, North Carolina and Georgia.
6            80.   In July 2012, BULLOCH was charged by the Kent County Prosecuting
7    Attorney with:
8                  (a) dangerous drugs (disposition unknown);
9                  (b) controlled substance possess cocaine heroin or another narcotic less
10                     than 25 grams (dismissed);
11                 (c) controlled     substance   –        possession   of    marijuana   or   synthetic
12                     equivalents (convicted), and;
13                 (d) controlled substance use narcotic/cocaine ecstasy (convicted).
14           81.   In July 2013,       BULLOCH was arrested                  by the Wyoming Police
15   Department and charged with the following:
16                 (a) dangerous drugs (disposition – warrant requested from Prosecutor);
17                 (b) controlled substance – possession of marijuana or synthetic equivalents
18                    (convicted).
19           82.   In September 2013, BULLOCH was charged by the 17th Circuit Court
20   with:
21                 (a) dangerous drugs (disposition unknown);
22                 (b) controlled substance deliver/manufacture cocaine, heroin or another
23                    narcotic less than 50 grams (dismissed);
24                 (c) controlled substance possession of marijuana or synthetic equivalents
25                    (dismissed);p
26                 (d) controlled substance 2nd or subsequent offense (dismissed);
27                 (e) controlled substance possession cocaine, heroin or another narcotic less
28                    than 25 grams (convicted).

                                                      10
      Case 2:20-cv-02024-MHB Document 1 Filed 10/21/20 Page 11 of 14



1          83.    On August 2016, BULLOCH was charged with:
2                (a) possess marijuana ½ oz (dismissal without leave by DA);
3                (b) possession marijuana paraphernalia (dismissal without leave by DA),
4                      and;
5                (c) simple possess schedule IV controlled substance (dismissal without
6                      leave by DA).
7          84.    On September 11, 2017, BULLOCH was arrested by the MSP Brighton
8    Post and charged for dangerous drugs (disposition unknown).
9    Eddie DEE’s Criminal History
10         85.    A check of federal, state, and local law enforcement indices revealed that
11   Eddie DEE had a criminal history in Arizona.

12         86.    In February 2000, DEE was charged with sale of marijuana/less one

13   ounce. Disposition unknown.

14         87.    In    November       2000,   DEE      was   charged       with   sale   of controlled

15   substance/cocaine (disposition unknown).

16         88.    In May 2003, DEE was charged with possession of marijuana (disposition

17   unknown).

18         89.    In July 2007, DEE was charged with the following:

19                (a) possess/use weapon in drug offense (court dismissal)

20                (b) marijuana possession for sale (no complaint filed)

21                (c) marijuana transport and/or sell (court dismissal)

22                (d) narcotic   drug    possess     for   sell (guilty),    and   drug paraphernalia

23                     possess/use (court dismissal).

24         90.   In February 2009, DEE was charged with the following:

25                (a) aggravated    assault deadly weapon/dangerous instrument (disposition

26                     not recorded)

27                (b) possess weapon by prohibited person (guilty)

28                (c) possess/use weapon in drug offense (disposition not recorded)


                                                   11
      Case 2:20-cv-02024-MHB Document 1 Filed 10/21/20 Page 12 of 14



1                 (d) marijuana possess for sale (disposition not recorded)
2                 (e) aggravated assaulted (court dismissed)
3                 (f) discharge firearm at a structure (court dismissal)
4                 (g) marijuana violation (court dismissal)
5                 (h) misconduct involving weapons (court dismissal)
6          91.    In November 2015, DEE was charged with controlled substance violations
7    amend to possession of marijuana (convicted).
8          92.    In May 2016, DEE was charged with:
9                 (a) possess weapon by prohibited person (court dismissal)
10                (b) marijuana transport and/or sell (court dismissal)
11                (c) marijuana possess for sale (court dismissal)
12                (d) narcotic drug possess for sale (disposition not recorded)
13                (e) narcotic drug transport and/or sell (disposition not recorded)
14                (f) drug paraphernalia possess/use (disposition not recorded).
15   Terry BULLOCH Wage Report
16         93.    Postal Inspectors conducted a wage request in the state of North Carolina
17   on BULLOCH.
18         94.    The wage requested indicated BULLOCH was employed by Pearsons
19   Sweets and Treats on Wheels in the fourth quarter of 2016 and earned $1,812.50.
20         95.    In 2017, BULLOCH was employed by Pearsons Sweets and Treats on
21   Wheels and earned $4,893.75.
22         96.    In 2018, BULLOCH was employed by Loyal and Rich Records, LLC and
23   earned $8,800.00.
24         97.    In 2019, BULLOCH was employed by Loyal and Rich Records, LLC and
25   earned $14,500.00.
26         98.    In 2020, BULLUCH was employed by Loyal and Rich Records, LLC and
27   earned $6,500.00.
28


                                                 12
      Case 2:20-cv-02024-MHB Document 1 Filed 10/21/20 Page 13 of 14



1    Eddie DEE Wage Report
2            99.    On July 30, 2020, a wage request was conducted through the Mesa Police
3    Department the personal identifiers of Eddie DEE.
4            100.   Records indicate wages were reported by the business, Road Runna
5    Enterprises, LLC, for DEE in the amount of $12,800 in 2018.
6            101.   In 2019, DEE earned $22,800.
7            102.   In the first quarter of 2020, DEE earned $3,000.
8    Administrative Claim by Terry BULLOCH
9            103.   On July 17, 2020, USPIS mailed notice letters to all known interested
10   parties with a claim deadline of August 21, 2020.
11           104.   On July 27, 2020 USPIS received a valid claim to the property from Terry
12   BULLOCH via attorney Jacek W. Lentz.
13           105.   On August 6, 2020 USPIS mailed a letter to BULLOCH c/o counsel Jacek
14   Lentz, notifying BULLOCH in response to BULLOCH’S CLAIM, the matter was being
15   referred to the United States Attorney’s Office.
16           106.   On August 7, 2020 USPIS mailed a letter to BULLOCH c/o counsel Jacek
17   Lentz, requesting additional information related to his claim to substantiate that the
18   seized currency came from legitimate and legal sources.
19           107.   The letter requested a response deadline of 10 days from the receipt of the
20   mailing.
21           108.   Postal records revealed the First Class letter was delivered to the front
22   desk/reception of The Lentz Law Firm, P.C., 1200 Wilshire Blvd., Ste. 406, Los
23   Angeles, CA 90017-1919 on August 10, 2020 with a response deadline of August 20,
24   2020.
25           109.   Neither BULLOCH nor his attorney provided any documentation or
26   information requested by USPIS to substantiate that the seized currency came from a
27   legitimate or legal source.
28


                                                  13
      Case 2:20-cv-02024-MHB Document 1 Filed 10/21/20 Page 14 of 14



1                                   FIRST CLAIM FOR RELIEF
2              The defendant property was furnished or intended to be furnished by a person in
3    exchange for a controlled substance or listed chemical in violation of Title II of the
4    Controlled Substances Act, 21 U.S.C. § 801, et seq., or constitutes proceeds traceable to
5    such an exchange, or was used or intended to be used to facilitate a violation of Title II
6    of the Controlled Substances Act, 21 U.S.C. § 801 et seq., and therefore is subject to
7    forfeiture to the United States pursuant to 21 U.S.C. § 981(a)(1)(A).
8                                 SECOND CLAIM FOR RELIEF
9              The defendant property was involved in a transaction or attempted transaction in
10   violation of a money laundering offense or any property traceable to such property, and
11   it constitutes or is derived from proceeds traceable to a violation of, among other things,
12   21 U.S.C. § 841, and is, therefore subject to forfeiture to the United States pursuant to 18
13   U.S.C. §§ 981(a)(1)(A) and (C).
14             WHEREFORE, the United States of America prays that process of warrant in
15   rem issue for the arrest of the defendant property; that judgment be entered declaring the
16   defendant property be forfeited to the United States of America for disposition according
17   to law; and that the United States of America be granted such other and further relief as
18   this Court deems just and proper, together with the costs and disbursements of this
19   action.
20             DATED this 21st day of October, 2020.
21
                                                MICHAEL BAILEY
22                                              United States Attorney
                                                District of Arizona
23

24                                              /S/ Mark J. Wenker
                                                MARK J. WENKER
25                                              Assistant United States Attorney
26

27

28


                                                  14
                            Case 2:20-cv-02024-MHB Document 1-1 Filed 10/21/20 Page 1 of 2
                                                UNITED STATES DISTRICT COURT
                                                    DISTRICT OF ARIZONA


                                                      Civil Cover Sheet
  This automated JS-44 conforms generally to the manual JS-44 approved by the Judicial Conference of the United States in September 1974. The
  data is required for the use of the Clerk of Court for the purpose of initiating the civil docket sheet. The information contained herein neither
  replaces nor supplements the filing and service of pleadings or other papers as required by law. This form is authorized for use only in the District
  of Arizona.

         The completed cover sheet must be printed directly to PDF and filed as an attachment to the
                                    Complaint or Notice of Removal.

    Plaintiff(s): United States of America                                    Defendant(s): $28,000.00 in United States Currency
   County of Residence: Maricopa                                              County of Residence: Maricopa
   County Where Claim For Relief Arose: Maricopa


   Plaintiff's Atty(s):                                                       Defendant's Atty(s):
   Mark J Wenker , Assistant United States Attorney
   United States Attorney's Office
   40 North Central Avenue, Suite 1800
   Phoenix, Arizona  85004-4408
   602-514-7500



   II. Basis of Jurisdiction:                   1. U.S. Government Plaintiff

   III. Citizenship of Principal Parties
   (Diversity Cases Only)
                              Plaintiff:- N/A
                            Defendant:- N/A

   IV. Origin :                                 1. Original Proceeding

   V. Nature of Suit:                           625 Drug Related Seizure of Property 21 USC 881

   VI.Cause of Action:                          Forfeiture of property to the U.S pursuant to 21 U.S.C. § 881(a)(6).

   VII. Requested in Complaint
                        Class Action: No
                      Dollar Demand: 28,000.00
                       Jury Demand: No

   VIII. This case is not related to another case.

  Signature: /S/ Mark J. Wenker


generate_civil_js44.pl.html[10/21/2020 8:33:32 AM]
                        Case 2:20-cv-02024-MHB Document 1-1 Filed 10/21/20 Page 2 of 2
          Date: 10/21/2020

  If any of this information is incorrect, please go back to the Civil Cover Sheet Input form using the Back button in your browser and
  change it. Once correct, save this form as a PDF and include it as an attachment to your case opening documents.

  Revised: 01/2014




generate_civil_js44.pl.html[10/21/2020 8:33:32 AM]
Case 2:20-cv-02024-MHB Document 1-2 Filed 10/21/20 Page 1 of 1
